Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
2.	Claims 1-4, 6-8, 12-13, 20-22, 24-25 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (Applicants’ admission prior art (Pub. No. US 2014/0344203 A1).
	As per independent claim 1, Ahn discloses, e.g., see Figs. 1 and 6, the invention substantially as claimed, including:
Claim 1.  A neural network (NN) processing element circuit (Fig. 1) for use in a NN processor for performing neural network calculations for an artificial neural network (ANN) having one or more network layers, comprising:
a multiplier (Fig. 6, element 800) operative to receive weight and input data and to generate a product therefrom; 
an adder (Fig. 6, element 808) operative to receive and sum said product and a current context to generate an updated context therefrom; 
a (Fig. 1, element 105 which is a portion of memory unit 100) coupled to said adder and operative to store said updated context therein; and 
wherein individual storage locations in said local memory are accessed in a predefined manner other than randomly.
It is noted that Ahn does not specifically detail the detail “local memory”; however, the element 105 is considered as “local memory”. It would have been obvious to one of ordinary skill in the art before the effective filing date to design the claimed invention according to Ahn’s teachings because the reference is a neural network having multiplication – add circuitry capable of accumulating the desired data as claimed.
As per dependent claims 2-4 & 6-8, the detailed features are obvious to a person having ordinary skill in the art.
As per dependent claims 12-13, the detailed “plurality of multipliers” (claim 12) and “four multipliers” (claim 13) are well known art.  For example, see Chieu et al (Applicants’ admission prior art (US. Pat. No.  7,113,970, Fig. 1(b)).
Due to the similarity of claims 20-22, 24-25 and 29-30 to claims 1-4, 6-8 and 12-13, they are rejected under a similar rationale.

3.	Claims 1-4, 6-8, 12-13, 20-22, 24-25 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Duranton et al (Applicants’ admission prior art (US Pat. No. 4,994,982).
	As per independent claim 1, Duranton et al disclose, e.g., see Fig. 3, the invention substantially as claimed, including:
Claim 1.  A neural network (NN) processing element circuit (Fig. 3) for use in a NN processor for performing neural network calculations for an artificial neural network (ANN) having one or more network layers, comprising:
a multiplier (Fig. 3, elements 31i) operative to receive weight and input data and to generate a product therefrom; 
an adder (Fig. 3, element 35) operative to receive and sum said product and a current context to generate an updated context therefrom; 
a (Fig. 3, either memory 20, registers 21i or accumulation shift register 36) coupled to said adder and operative to store said updated context therein; and 
wherein individual storage locations in said local memory are accessed in a predefined manner other than randomly.
It is noted that Duranton et al do not specifically detail the detail “local memory”; however, the memory (either memory 20, registers 21i or accumulation shift register 36) is considered as “local memory”. It would have been obvious to one of ordinary skill in the art before the effective filing date to design the claimed invention according to Duranton et al’s teachings because the reference is a neural network having multiplication – add circuitry capable of accumulating the desired data as claimed.
As per dependent claims 2-4 & 6-8, the detailed features are obvious to a person having ordinary skill in the art.
As per dependent claims 12-13, the detailed “plurality of multipliers” (claim 12) and “four multipliers” (claim 13) are well known art.  For example, see Chieu et al (Applicants’ admission prior art (US. Pat. No.  7,113,970, Fig. 1(b)).
Due to the similarity of claims 20-22, 24-25 and 29-30 to claims 1-4, 6-8 and 12-13, they are rejected under a similar rationale.
Conclusion

4.	Claims 5, 9-11, 23 and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited references are art of interest.

6.	The following is an examiner’s statement of reasons for allowance: the recorded references do NOT teach or suggest the 
	(1) processing element can implement additional contexts in said local memory in a time domain by swapping out the contents thereof to memory located in a higher aggregation level feature in claims 5 and 23;
	(2) first multiplexer circuit feature in claim 9;
(3) second multiplexer circuit feature in claim 10;
(4) third multiplexer circuit feature in claim 11;
(5) multiplexer operative to write said updated context to either said local memory feature in independent claim 14; and
(6) selecting features in claims 26-28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mehta Jyoti, can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tan V Mai/ 		Primary Examiner, Art Unit 2182